Citation Nr: 0632566	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-35 850	)	DATE
	)
	)


THE ISSUE

Whether a clear and unmistakable error (CUE) was committed in 
the Board's June 5, 2003, decision dismissing the veteran's 
CUE claim with respect to the Board's December 14, 2000, 
decision denying entitlement to service connection for 
arthritis and bilateral hearing loss.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from August 1946 to March 
1949.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on motion from the veteran who, in September 2004, 
submitted correspondence to "refile my motion for CUE in the 
Board's June 2003 decision."  Although the veteran advised 
that he first wanted access to his records, his 
correspondence was docketed as a CUE motion.  As such, this 
matter is before the Board for adjudication as an original 
action pursuant to 38 U.S.C.A. §§ 5109A(a) and 7111 for the 
purpose of determining whether a June 5, 2003, Board decision 
which dismissed the veteran's CUE claim with respect a 
December 14, 2000, Board decision denying service connection 
for arthritis and bilateral hearing loss involved CUE.

The Board notes at this juncture that the veteran has 
continually used the term, "clear and unmistakable error"; 
however, his October 2003 correspondence clearly reflects his 
desire to file new claims of entitlement to service 
connection for a number of disabilities as a consequence of 
being advised that President George W. Bush signed 
legislation to allow certain Filipino claims that had 
previously been denied.  It does not appear that the RO has 
ever addressed the veteran's claims based on a change in the 
law and the Board is unable to identify the law generally 
referenced by the veteran.  As such, the veteran and his 
representative are advised to pursue appropriate action at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, where the 
veteran's claims folder is serviced.  Because the Board has 
original jurisdiction of the motion here before it, it cannot 
refer the veteran's claims to the RO.  As such, it is the 
responsibility of the veteran and his representative to 
present the claims to the RO without couching them in terms 
of a CUE claim in order for the RO to consider and adjudicate 
the claims and/properly advise the veteran as to any rights 
that may have changed as a result of recent changes in the 
law and/or regulations.



FINDINGS OF FACT

1.  A December 14, 2000, Board decision denied the veteran's 
appeal for service connection for arthritis and bilateral 
hearing loss.

2.  A June 5, 2003, Board decision dismissed the veteran's 
claim that CUE had been committed in the Board's December 14, 
2000, decision.

3.  The veteran has failed to set forth clearly and 
specifically why the June 5, 2003, Board decision involved 
errors of fact and law which would have rendered manifestly 
different the outcome of the motion for revision of the 
December 14, 2000, decision.


CONCLUSION OF LAW

The veteran has not satisfied the threshold pleading 
requirements for the revision of the June 5, 2003, Board 
decision on the basis of CUE, and the motion must be 
dismissed without prejudice.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) are not applicable to claims of clear and 
unmistakable error (CUE).  CUE claims are not conventional 
appeals, but requests for revisions of previous decisions.  
See Disabled American Veterans v. Gober, 234 F.3d 682, 694 
(Fed. Cir. 2000) citing Haines v. West, 154 F.3d 1298, 1300 
(Fed. Cir. 1998).  Thus, the moving party bears the burden of 
presenting allegations of error which existed at the time of 
the decision alleged to be the product of CUE.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001).

The veteran seeks entitlement to service connection for a 
number of disabilities, including arthritis and bilateral 
hearing loss.  His original claim of entitlement to service 
connection for arthritis was denied in an October 1981 rating 
decision and the veteran did not appeal that determination; 
in June 1993, the veteran filed another claim for service 
connection for arthritis and the RO declined to reopen it in 
February 1994, finding that the veteran had not submitted new 
and material evidence.  In a November 1995 rating decision, 
the RO denied service connection for hearing loss.  The 
claims eventually came before the Board and, in a December 
14, 2000, decision, the Board denied service connection for 
arthritis and for bilateral hearing loss.  The veteran did 
not appeal the Board's decision.

In August 2002, the veteran wrote to the RO to request that 
unspecified previous determinations made in February 1994 be 
reopened.  The RO responded in September 2002 that all of the 
veteran's prior claims had been denied, the latest of which 
were denied by the Board in its decision of December 2000.  
The veteran was advised that new and material evidence would 
be required to reopen previously denied claims.  In October 
2002, the veteran expressed his belief that CUE had been 
committed and requested a review by the Board.  That 
correspondence was treated as a CUE claim with respect to the 
Board's December 2000 decision and it was docketed as a 
motion for revision.

The Board considered the veteran's request for revision based 
on CUE in June 2003 and determined that the veteran had not 
met the threshold requirement of pleading a specific error in 
a previous determination.  As such, the motion was dismissed 
without prejudice.  The veteran submitted correspondence 
dated in October 2003 clearly outlining his desire to have 
his claims reviewed on the merits as a consequence of a 
change in the law.  In September 2004, the veteran advised 
that he wanted to refile his motion for CUE, this time with 
respect to the Board's June 2003 decision.  He has at no 
time, however, advised of a specific error in the Board's 
decision.  The veteran has simply requested that his claims 
be reconsidered on the merits as a consequence of an 
unspecified 2003 legislative change affecting claims of 
Filipino soldiers.

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  According to the regulations, CUE is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See 38 C.F.R. § 
20.1403(a).  Generally, CUE is present when either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  Ibid.  Review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when the decision was made.  
See 38 C.F.R. § 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be CUE.  See 38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE include the 
following:  (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision;  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. 
§ 20.1403(e).

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision.  This test is as follows:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error . . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995).

A review of the record, as outlined above, reveals that not 
only has the veteran not pled CUE with specificity, his claim 
is actually a request for reconsideration of his claims based 
on an unspecified change in the law that occurred subsequent 
to the denial of VA compensation benefits by the Board in its 
merits decision.  He has not made any attempt to explain why 
the results in the Board's December 14, 2000, decision and/or 
June 5, 2003, decision would have been manifestly different 
but for the existence of unidentified and unexplained CUE nor 
has he alleged that any statutory or regulatory provision 
extant at the time of the previous decisions was incorrectly 
applied by the Board.  As such, the veteran's motion clearly 
fails to satisfy the applicable pleading requirements.  Thus, 
the motion for revision based on CUE is dismissed without 
prejudice.


ORDER

The motion for revision or reversal of the June 5, 2003, 
decision of the Board of Veterans' Appeals on the basis of 
CUE is dismissed without prejudice.




                       
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



